PER CURIAM.
Appellant challenges her sentence of two years’ community control followed by ten years’ probation for the offense of attempted manslaughter with a firearm as exceeding the statutory maximum. Before the court accepted appellant’s guilty plea, the court informed appellant that the offense of attempted manslaughter was enhanced by the use of a firearm to a second degree *680felony. See § 775.087(l)(c), Fla.Stat. (1989). The written judgment, however, incorrectly reflects the degree of the offense as a third, rather than a second, degree felony. We therefore remand for correction of the written judgment to reflect the appropriate degree of the crime in accordance with the court’s oral pronouncement.
We affirm appellant’s conviction and sentence, but remand for correction of the written judgment.
SCHOONOVER, C.J., and SCHEB and ALTENBERND, JJ., concur.